—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about April 9, 1996, which denied defendant Agency Rent-A-Car’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
We agree with the motion court that enforcement of the clause in the car rental agreement purporting to prohibit use of the rental car in New York State is precluded on public policy grounds as being "unreasonable and unrealistic” (Koreman v Chrysler Fin. Corp., 199 AD2d 181). Defendant lessor knew or should have known of the great likelihood that a car rented in Massachusetts would be driven to neighboring New York, and thus defendant cannot avoid its responsibilities under Vehicle and Traffic Law § 388. Concur—Rosenberger, J. P., Ross, Williams, Mazzarelli and Andrias, JJ.